

114 S241 IS: Military Family Relief Act of 2015
U.S. Senate
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 241IN THE SENATE OF THE UNITED STATESJanuary 22, 2015Mr. Tester (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the payment of temporary compensation to a
			 surviving spouse of a veteran upon the death of the veteran, and for other
 purposes.1.Short titleThis Act may be cited as the Military Family Relief Act of 2015.2.Authorization for temporary payment of dependency and indemnity compensation or death pension upon the death of a veteran(a)Temporary dependency and indemnity compensationSection 1318 of title 38, United States Code, is amended—(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and(2)by inserting after subsection (c) the following new subsection (d):(d)(1)Notwithstanding subsection (b) and section 5101(a)(1) of this title and subject to paragraphs (2) and (3), the Secretary may pay temporary dependency and indemnity compensation under this chapter to an individual described in paragraph (2) without regard to whether that individual has submitted a claim for such compensation if, at the time of the death of the veteran, the veteran was in receipt of or entitled to receive (or but for the receipt of retired or retirement pay was entitled to receive) compensation for a service-connected disability continuously rated as total for not less than one year immediately preceding the death of the veteran.(2)An individual described in this paragraph is an individual determined by the Secretary, based on evidence in the file of the deceased veteran on the date of the death of the veteran, including the veteran's death certificate, to be the surviving spouse of the deceased veteran.(3)Any compensation paid under this subsection shall be made for a period not to exceed six months beginning on the first day of the month in which the veteran died.(4)No individual may receive compensation under this subsection and receive during the same period—(A)dependency and indemnity compensation under any other provision of this title; or(B)pension under section 1541 of this title, except as provided in subsection (h)(5) of that section..(b)Temporary
 pensionSection 1541 of such title is amended—(1)by redesignating subsection (h) as subsection (i); and(2)by inserting after subsection (g) the following new subsection (h):(h)(1)Notwithstanding section 5101(a)(1) of this title, the Secretary may pay pension at the monthly rate of 1/12 of the annual rate specified in subsection (b) to an individual described in paragraph (2) without regard to whether the individual has submitted a claim for such pension if, at the time of the death of the veteran, the veteran was in receipt of pension under section 1513 or 1521 of this title as a married veteran based on the marriage of the veteran to the individual.(2)An individual described in this paragraph is an individual determined by the Secretary, based on evidence in the file of the deceased veteran on the date of the death of the veteran, to be the surviving spouse of the deceased veteran.(3)Any pension paid under this subsection shall be made for a period not to exceed six months beginning on the first day of the month in which the veteran died.(4)Pension authorized by this subsection shall be paid without regard to the annual income and net worth of the individual.(5)If an individual who is paid pension under this subsection is entitled to pension under another provision of this chapter or to dependency and indemnity compensation under chapter 13 of this title for the period for which the individual was paid pension under this subsection or any part of that period, the individual shall be paid pension under such other provision of this chapter or dependency and indemnity compensation under chapter 13 of this title for that period in the amount by which the pension or compensation to which the individual is entitled exceeds the amount of pension paid under this section for that period..(c)Conforming
 amendmentSection 5101(a)(1) of title 38, United States Code, is amended by striking A specific claim and inserting Except as otherwise provided in this title, a specific claim.